Citation Nr: 0329175	
Decision Date: 10/27/03    Archive Date: 11/05/03	

DOCKET NO.  02-11 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
VARO in Jackson, Mississippi, which granted service 
connection for PTSD and assigned a disability evaluation of 
50 percent, effective June 8, 2001.  


REMAND

A review of the evidence of record discloses the veteran was 
accorded an examination for PTSD in August 2001.  At that 
time he was assigned a Global Assessment of Functioning (GAF) 
score of 45.  It was indicated his highest score in the past 
year was 60.  Subsequent thereto, the veteran has been seen 
in the Outpatient Clinic at the VA Medical Center in Jackson, 
Mississippi, for various complaints.  At the time of a July 
2002 outpatient visit, notation was made of sleep deprivation 
secondary to hypervigilance and arousal.  The veteran was 
afraid of losing all he owned because of an inability to find 
motivation or purpose.  Reference was made to guarded affect.  
He referred to poor interaction because of a lack of impulse 
control and anger.  The impression was PTSD with depressed 
mood.  His psychotropic medications were increased.  He was 
to follow up in August 2002 to check the results of the 
medication increase.  However, no medical records dated after 
July 2002 are of record.  

A review of the record discloses the veteran was sent a 
letter by the RO in July 2001 informing him of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475.  
More recent case law has enhanced the obligations of VA under 
the VCAA.  It appears that an attempt should be made to 
obtain the report of any visits subsequent to the July 2002 
visit as to the veteran's status as a result of taking the 
increased medications.  Also, the veteran has indicated that 
he is seen on a frequent basis for PTSD purposes at the VA 
medical center.  Records generated by VA facilities that 
might have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (cited in the statement 
of the case dated in July 2002) has been consistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit concluded that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since the case is being remanded to cure for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCCA notice.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should obtain treatment 
reports pertaining to the veteran's PTSD 
from the VA Medical Center in Jackson, 
Mississippi, from July 2002 to the 
present.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the duty notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (August 27, 2001) are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination in order to determine the 
current nature and extent of his 
service-connected PTSD.  The claims file 
should be made available to and reviewed 
by the examiner.  All indicated testing, 
to include psychological testing, should 
be accomplished.  The examiner should 
provide a GAF score for the veteran and 
opine as to the impact of the 
service-connected PTSD on the veteran's 
ability to obtain and maintain 
substantially gainful employment.  

4.  Then, the RO should readjudicate the 
issue of entitlement to a higher initial 
rating for the veteran's PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  The purpose of this REMAND is to obtain 
additional development and to comply with governing 
adjudicative procedures.  The Board intimates no opinion as 
to any final outcome warranted.  The veteran need take no 
action unless otherwise notified; however, he is advised that 
failure to cooperate by not reporting for a scheduled 
examination may result in a denial of his claim.  38 C.F.R. 
§ 3.655 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



